Citation Nr: 0017452	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  00-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for PTSD 
for the period from August 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran presented testimony from that RO at a 
video conference hearing held before the undersigned, seated 
in Washington, DC, in April 2000.  Additional evidence was 
thereafter received from the veteran, for which a waiver of 
initial RO consideration was attached. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record at the time of the May 1999 rating 
decision reducing the evaluation for the veteran's PTSD to 10 
percent effective August 1, 1999, is at least as complete and 
full as that upon which the former 100 percent evaluation was 
based; it demonstrates material and sustained improvement in 
the veteran's disability that is reasonably likely to 
continue under the ordinary conditions of life.

3.  The veteran's PTSD is productive of mild to transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 3.105(e), 3.343(a), 3.344(a), (c), 4.7, 4.130, Diagnostic 
Code 9411 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for PTSD for the period from August 1, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran was, until 
recently, in receipt of disability benefits from the Social 
Security Administration (SSA); those benefits were apparently 
terminated around June 1999.  While records from SSA 
concerning this termination of disability benefits have not 
been obtained, the Board notes that the veteran and his 
representative have indicated that any SSA records obtained 
would be unsupportive of his claim, and have specifically 
requested that VA not obtain any such records from SSA.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as described 
below.

Factual background

In an October 1992 statement, the veteran reported 
experiencing nightmares and occasional flashbacks, and 
indicated that he was suicidal and violent.

On file are VA treatment records for August 1990 to August 
1992 which show that the veteran was employed as a taxi 
driver, although he reported experiencing difficulty with 
maintaining employment; he alleged that he had held over 300 
positions since service.  The veteran also reported a history 
of alcohol abuse.  He complained of feelings of anger, 
including urges to hurt other people for not observing the 
rules of the road, as well as depression, occasional 
nightmares and flashbacks.  On mental status examination, the 
veteran presented as alert and oriented.  His affect was flat 
and his mood depressed.  He denied any current suicidal or 
homicidal ideation, and no bizarre behavior was noted.  
Treatment records for 1992 document that the veteran reported 
a recent suicide attempt, as well as a history of abusing his 
wife.  He also continued to complain of nightmares and sleep 
difficulties.

Of record is the report of an October 1992 VA examination of 
the veteran, conducted without review of his medical history.  
At that time, the veteran reported one prior psychiatric 
hospitalization, and indicated that he was currently an 
inpatient at a VA facility.  He admitted to drinking alcohol 
since before service, with the intermittent use of alcohol 
since that time.  The veteran indicated that he was a taxi 
driver for three years until his most recent hospitalization, 
and that the longest job he had held was at a plastics 
company for over four years; he reported that he had a 
college degree and that he had attended vocational school.  
The veteran reported that he was currently married to his 
third wife, but that he had alienated all of his friends and 
did not interact with people.  He admitted that he had 
several hobbies.  His current psychiatric complaints included 
occasional flashbacks and nightmares, as well as nervousness 
and constant depression.  On mental status examination the 
veteran presented as alert, calm and cooperative.  He 
appeared somber and mildly depressed.  His speech was logical 
and coherent.  No definite indication of organicity or 
psychosis was identified.  The veteran did report that he was 
afraid that he might hurt someone, and that he believed that 
people talked about him behind his back.  He also complained 
of decreased energy and sleep problems.  He reported that he 
was fussy in every way.  The veteran was diagnosed with PTSD 
and with dysthymia.  The examiner concluded that the veteran 
was socially isolated, but that his psychiatric incapacity 
was moderate.  The examiner stated that the veteran could be 
employable again in the foreseeable future.

Based on the above evidence, the RO granted service 
connection for PTSD in February 1993, assigning a 30 percent 
evaluation effective August 25, 1992.

VA treatment reports for March 1993 to July 1993 disclose 
that the veteran was hospitalized during that time for the 
treatment of PTSD with symptoms including flashbacks, 
intrusive thoughts, irritability, rage, general anxiety, 
avoidance behavior, difficulty concentrating, sleep 
disturbances, auditory hallucinations, hypervigilance, 
physiological responses to thoughts of Vietnam, and emotional 
numbing.  The veteran reported that his flashbacks and rage 
interfered with his ability to maintain gainful employment.  
The treatment reports show that the veteran participated in 
individual and group therapy.  At discharge, he was assigned 
a Global Assessment of Functioning (GAF) score of 30, and his 
physicians concluded that he was not capable of work for at 
least one year, primarily because of his rage and flashbacks.  
They also noted that his ability to establish and maintain 
effective or favorable relationships with other people was 
seriously impaired, and that there was pronounced impairment 
in his ability to retain employment.  The veteran's 
physicians further noted that while experiencing a flashback, 
the veteran's acts were based on gross repudiation of 
reality, and that his aggressiveness and violence resulted in 
profound retreat from safe behavior.

Based on the above, the RO in December 1993 increased the 
evaluation assigned the veteran's PTSD to 100 percent 
disabling, effective March 29, 1993.

On file are VA hospital and treatment reports for October 
1994 to November 1994, which show that the veteran was 
hospitalized during that period with a diagnosis of severe 
PTSD and history of alcohol abuse in remission.  He reported 
that he was currently living with his fourth wife and was in 
contact with his child from his second marriage.  He 
complained of nightmares, sleep problems, irritability, anger 
outbursts, hypervigilance, an exaggerated startle reflex and 
a foreshortened sense of the future, but he denied 
experiencing any recent flashbacks.  He also reported that he 
avoided reminders of Vietnam, and that he experienced an 
inability to recall certain aspects of traumatic events from 
service.  The veteran indicated that he tended to isolate 
himself, even from his family, that he experienced increased 
impulsivity, and that he was physically violent toward his 
wife.  He also initially complained of suicidal and homicidal 
ideation, but those symptoms resolved during hospitalization.  
He denied any recent alcohol or drug use.  On mental status 
examination the veteran was alert and oriented, and he was 
assigned a GAF score of 35.  His treating physicians 
concluded that he remained severely impaired by his PTSD 
symptoms, and they recommended that he not work at that time.

A January 1995 rating decision continued the veteran's 100 
percent rating for PTSD.

Of record is the report of a September 1995 VA examination, 
at which time the veteran reported that he was unemployed, 
but that he spent his time raising exotic birds.  He reported 
that he had recently moved for financial reasons.  He 
indicated that he was not using any medication for his 
psychiatric disability, but he complained that he did not 
relate well to people, and that he was suspicious of others.  
He also reported experiencing flashbacks, occasional 
nightmares, an exaggerated startle reflex and hypervigilance, 
but he denied any hallucinations or delusions.  On mental 
status examination the veteran was oriented and presented as 
casually dressed.  He appeared slightly irritated, but there 
was no evidence of despondence or anxiety.  His speech was 
logical and coherent, if slightly pressured, and his 
perception and judgment were described as good.  The veteran 
was diagnosed with PTSD and assigned a GAF score of 50.  The 
examiner explained that the GAF score was based on the 
veteran's state of unemployment, as well as his lack of 
friends and poor relationship with his family.  

A September 1995 rating decision continued the 100 percent 
rating assigned for the veteran's PTSD.

The veteran was afforded a VA examination in April 1997, at 
which time he reported that he rarely attended any counseling 
sessions anymore; he denied any recent hospitalizations.  He 
complained of nightmares related solely to postservice 
events, such as his wife's physical condition.  He also 
reported experiencing occasional flashbacks, but he denied 
any other psychiatric complaints.  The veteran reported that 
he was currently raising exotic birds on a commercial basis 
on his own farm, and that he currently had 55 such birds.  
The examiner noted that the veteran appeared self-assured 
that his total disability rating for PTSD was well-
established.  On mental status examination, the veteran was 
oriented and exhibited no psychiatric manifestations or 
anxiety.  He was not depressed, and he was able to maintain 
his concentration.  Following examination of the veteran and 
review of his medical history, the examiner remarked that he 
did not agree that the veteran was totally disabled by his 
PTSD.  However, in order to maintain consistency with prior 
evaluations of the veteran, he diagnosed the veteran with 
PTSD of a mild to moderate nature.

A rating decision dated in May 1997 continued the 100 percent 
rating assigned for the veteran's PTSD, pending a future 
examination to ascertain the presence of sustained 
improvement in his disability.

The veteran was afforded a VA examination in April 1998, at 
which time he denied using any psychiatric medications or 
receiving any recent psychiatric treatment.  He reported that 
he worked hard at raising exotic birds, of which he currently 
had 70.  He reported that many of the birds were given to 
him, and that he bought others from pet stores and from 
breeders; he indicated that he wanted to be a trader.  The 
veteran stated that he still had hobbies, but he reported 
trouble with sleeping and with anger.  He also complained of 
easy irritability and suspiciousness, and he reported that he 
avoided stress and did not like crowds.  The veteran 
indicated that he experienced occasional depression with 
passing thoughts of suicide.  He denied a recent history of 
physical violence and denied experiencing flashbacks in the 
prior year.  He reported that he consumed alcohol 
occasionally.  

On mental status examination, the veteran was oriented and 
presented as casual and neat in dress.  He performed 
similarities and proverbs reasonably well, and his thoughts 
were goal oriented.  He was able to organize his thoughts and 
express himself well.  His speech was normal, as were his 
affect and mood.  No evidence of psychosis was identified, 
and no delusions, hallucinations or organicity was evident.  
His memory and judgment were described as good.  His insight 
was described as questionable.  The veteran was diagnosed 
with PTSD and assigned a GAF score of 70.  The examiner 
remarked that his review of the veteran's medical history 
disclosed many inconsistencies, and he stated, in essence, 
that the veteran's PTSD was currently minimal on examination.

In a May 1998 rating decision, the RO continued the 100 
percent rating assigned for the veteran's PTSD, pending a 
future examination to ascertain the presence of sustained 
improvement in his disability. 

The veteran was afforded a VA examination in January 1999, 
which was conducted by the same examiner who evaluated the 
veteran in April 1997.  The examiner noted that, 
historically, the veteran had a fairly good adjustment to 
society after service, with the exception of his employment 
history.  The veteran reported that he continued to manage 
his own exotic bird farm on a commercial basis, and that he 
currently had 70 such birds.  The veteran was on no 
psychiatric medications, and he was hesitant about giving an 
accurate account of his current alcohol consumption.  He 
reported that he still lived with his wife and that he 
occasionally entertained friends.  The veteran reported that 
he was involved in a motorcycle accident in October 1998, 
although he neither reported nor suggested any association of 
that accident with his PTSD symptoms.  His current complaints 
included nightmares and intrusive thoughts of increasing 
frequency, for which he planned to apply to a PTSD treatment 
program in the near future.
 
On mental status examination the veteran was casually 
dressed.  He exhibited psychomotor retardation, but had no 
difficulty in expressing himself.  His contact with outside 
reality was described as good, and no cognitive 
manifestations, anxiety or depression was identified.  The 
examiner noted that the veteran reported his symptoms of 
nightmares and intrusive thoughts casually, and without 
significant emotional involvement.  He noted also that the 
veteran did not exhibit any survivor guilt or evidence of a 
startle reaction.  The examiner diagnosed the veteran with 
PTSD to a mild to moderate degree, in remission.

Based on the April 1997, April 1998 and January 1999 VA 
examinations, the RO in January 1999 proposed to reduce the 
evaluation assigned the veteran's PTSD to 10 percent 
disabling.  He was informed of the proposed reduction in 
February 1999, and advised of his procedural rights.  The 
veteran failed to report for a requested hearing in May 1999, 
and since no additional evidence was received from the 
veteran, other than a February 1999 statement in which he 
alleged that his PTSD symptoms became worse in cycles, the RO 
reduced the rating assigned the veteran's PTSD to 10 percent 
disabling in May 1999, effective August 1, 1999.

Following the reduction of his rating to 10 percent 
disabling, the veteran submitted a VA treatment note for 
March 1999.  The treatment note shows that the veteran 
presented with complaints of difficulty in coping with daily 
stress and nightmares.  He also reported isolating himself 
and indicated that he avoided any anxiety provoking 
situations.  He reported that television tended to aggravate 
his depression.  He was referred to an individual and group 
therapy program, and was scheduled to return in three months.

On file is a June 1999 VA hospitalization report which shows 
that the veteran participated in an inpatient PTSD program 
from June 1999 to July 1999.  He reported at that time that 
he was unemployed and married, and that his primary complaint 
was difficulty in getting along with people.  He reported 
that his daily activities were somewhat structured.  He 
complained of irritability, anger outbursts, nightmares, 
flashbacks, intrusive thoughts, homicidal ideation, 
intermittent depression, neurovegetative symptoms, an 
increase in episodes of derealization, vague ideas of 
reference and extreme suspiciousness.  He reported that he 
experienced difficulty with maintaining employment.  The 
veteran reported that his motorcycle accident in October 1998 
was actually a suicide attempt.  The veteran informed his 
treating physicians that recent VA examiners had concluded 
that his PTSD symptoms had improved, and that SSA would 
shortly terminate his eligibility for disability benefits 
from that agency, and he stated that one of his goals for 
entering the inpatient program was to get an appropriate 
rating regarding his PTSD symptoms.  He admitted that the 
major stressor for all of his current symptoms was his 
anticipated decrease in compensation, and the treating 
physicians remarked that the prospect of the veteran's loss 
of VA benefits was a concern because it could confound a 
treatment response.  On mental status examination, the 
veteran was alert, oriented, casually dressed and well 
groomed.  He maintained good eye contact.  He exhibited 
slight psychomotor retardation, but no abnormal movements 
were identified.  His speech was normal but his affect was 
slightly dysphoric.  His thoughts were logical and goal 
directed, without any loosening of associations, flight of 
ideas, or blocking.  No delusions or hallucinations, or 
current suicidal or homicidal ideation was identified.  

The hospital report notes that the veteran participated fully 
in the inpatient PTSD program, and that he interacted 
appropriately.  His treating physicians emphasized, however, 
that his PTSD symptoms were severe in nature.  They 
nevertheless noted that the veteran had voiced concern about 
his GAF score and his current difficulties with the potential 
reduction of his VA benefits.  He apparently discussed coming 
to an "amicable" agreement with his physicians regarding 
his GAF score, noting that he would be "very happy" with a 
GAF score of 30.  At discharge, the veteran was diagnosed 
with PTSD and major depression, and assigned a GAF score of 
45.

The veteran was afforded a VA examination in September 1999, 
which was conducted by the examiner who evaluated him in 
April 1998.  The examiner reviewed the veteran's medical 
history, including the report of his June 1999 
hospitalization.  He again noted the presence of multiple 
discrepancies and contradictions in the veteran's claims 
file.  The veteran reported that he still operated an aviary 
on his own land, although he had recently hired someone to 
care for the birds during his absence.  The veteran reported 
that he was in financial trouble and that he planned to see 
the head of the PTSD department of the VA medical center.  He 
complained of depression and irritability, as well as worry 
about losing his house and his birds.  He indicated that he 
experienced occasional road rage as well as bad dreams of 
Vietnam, and he reported experiencing memory problems.  He 
occasionally yelled.  He denied any current suicidal 
ideation, although he alleged a recent suicide attempt.  He 
reported that he currently slept well with his medications, 
although he admitted that he did not use his medications 
consistently.  He indicated that he played the guitar, and 
that he handled stress by playing with his birds, or by 
talking to the birds and his dog.  The veteran indicated that 
he was not looking forward to anything at the present time.  

On mental status examination, the veteran presented as 
oriented, cooperative, goal directed and casually and neatly 
attired.  He was able to organize his thoughts and express 
himself.  His affect was mildly tense and his mood was 
moderately down.  No evidence of psychosis, delusions, 
hallucinations or organicity was identified.  The veteran was 
able to perform similarities, differences and proverbs well.  
His intellect was described as average, his memory as spotty, 
and his judgment as competent.  He did not display much 
insight.  The veteran was diagnosed with PTSD and assigned a 
GAF score of 70.  The examiner remarked that the veteran did 
not appear upset when talking about his symptoms of 
nightmares or intrusive thoughts, and that he did not endorse 
many other symptoms.

The veteran was afforded a hearing before a hearing officer 
at the RO in December 1999, at which time he denied receiving 
any current treatment for his PTSD, because, he alleged, he 
could not afford to travel.  He indicated that he currently 
used psychiatric medications.  The veteran reported that he 
did not like people and that he experienced fits of rage, but 
he testified that he trusted his wife and never physically 
abused her.  He testified that he experienced frequent 
nightmares, but that he tended to sleep through those dreams; 
he admitted that some of his nightmares concerned his daily 
life.  He reported that he experienced daily flashbacks, 
short term memory loss, and an occasionally exaggerated 
startle response.  He denied having any friends and reported 
that he generally avoided people, but he noted that he did 
interact on a friendly basis with several family members.  
The veteran testified that he attempted suicide in October 
1998 by crashing his motorcycle, stated that he currently had 
suicidal ideation, and concluded that his PTSD had prevented 
him from maintaining gainful employment.  He testified that 
he had two vocational degrees.  With respect to the September 
1999 VA examination, the veteran alleged that the examiner 
was biased, that the examiner admitted that he did not 
believe in PTSD, and that the examiner misconstrued the 
nature of his aviary.  The veteran argued that while he had 
sold some of his birds, he did not sell them as part of a 
business.  He insisted instead that he raised the birds 
mainly as a hobby and as a form of therapy.  The veteran 
maintained that no VA examination could accurately describe 
the severity of his PTSD, and that VA should instead rely on 
the report of his inpatient stay in June 1999 as a more 
accurate depiction of the severity of his psychiatric 
disability.  The veteran's wife testified that the veteran 
slept poorly, that she had trouble communicating with him and 
that she tried to limit the time she spent with him.  She 
also averred that he raised birds as a form of therapy.

Of record are VA treatment reports for February 2000 to March 
2000, which note that the veteran only appeared to seek 
psychiatric treatment about once per year.  The treatment 
reports note that the veteran presented after allegedly 
killing his dog following an incident in which the dog bit 
him; he alleged that he became wild and that his PTSD kicked 
in, causing him to kill the dog.  He also complained of 
paranoid feelings as well as delusions and irritability.  No 
acute psychotic features were identified, however, and the 
veteran denied any suicidal or homicidal ideation.  The 
veteran was diagnosed with difficulty with coping with PTSD 
symptoms and depression.

At his April 2000 video conference hearing, the veteran 
testified that he recently began attending psychiatric 
therapy, but admitted that he had not received any such 
treatment at least from January 1999 to May 1999; he alleged 
that he had tried to obtain psychiatric treatment at other 
times, but that he was unsuccessful.  He also reported that 
he had used his psychiatric medications since June 1999.  He 
indicated that he may have attended one appointment since 
July 1999 for the adjustment of his medications.  The veteran 
argued that the report of his June 1999 psychiatric 
hospitalization was of greater probative value than the 
report of the September 1999 VA examination.  The veteran 
also described a recent incident in which he allegedly killed 
his dog because it bit him, and he essentially blamed this 
action on his PTSD.  He reported that he continued to 
experience paranoia, flashbacks, nightmares, anger outbursts 
and an exaggerated startle response.  He denied having any 
friends or a social life.  He testified that he had not 
attempted to obtain employment in the last five years because 
of his PTSD; he alleged that certain persons had informed him 
that they would not hire him on account of his PTSD and 
medications.  The veteran reported that he had hobbies, 
including raising exotic birds.  He indicated that he used to 
have up to 80 birds, but that he had sold many due to 
financial difficulties.  He argued that he did not raise the 
birds as a business, although he acknowledged that he had 
purchased several of the birds from breeders, and that he had 
sold some birds prior to his current financial difficulties.  
He indicated that he had raised so many birds because they 
were comforting to him, and he averred that he never sold any 
of his birds for a profit.  The veteran's wife testified that 
the veteran's PTSD had become progressively worse and was 
totally disabling.  She indicated that the veteran was not 
functional, that he had anger outbursts, and that he tended 
to push her away, emotionally.  She confirmed that he had no 
social life.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Prior to November 7, 1996, under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), to warrant a 10 percent rating 
for PTSD, the veteran must exhibit symptoms less than those 
required for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).   

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1999).

On and after November 7, 1996, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999), provides that a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent  periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The record reflects that the RO has complied with the due 
process requirements of 38 C.F.R. § 3.105(e) in its reduction 
of the evaluation for PTSD from 100 percent disabling to 10 
percent disabling.  With respect to whether the evidential 
requirements for reducing the evaluation have been met, the 
Board notes that total disability ratings, when warranted by 
the severity of the condition and not granted purely because 
of hospital, surgical, or home treatment, will not be 
reduced, in the absence of clear error, without examination 
showing material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work or whether 
the symptoms have been brought under control by prolonged 
rest, or generally, by following a regimen which precludes 
work, and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment (3 to 6 months).  38 C.F.R. § 3.343(a).

In addition, the Board notes that 38 C.F.R. § 3.344 regarding 
stabilization of disability ratings is for application, since 
the 100 percent evaluation had been in effect for a period in 
excess of five years.  The 100 percent evaluation was in 
effect from March 1993 until the reduction effective in 
August 1999.  See Brown v. Brown, 5 Vet. App. 413, 418 
(1993).  According to 38 C.F.R. § 3.344(a), those 
examinations that are less complete than those on which 
payments were authorized or continued may not serve as a 
basis to reduce an evaluation.  The regulation further 
provides that ratings as a result of diseases subject to 
temporary and episodic improvement may not be reduced on any 
one examination, except in those instances where all the 
evidence of record warrants the conclusion that sustained 
improvement has been demonstrated, and that with a showing of 
material improvement, the rating agency must consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id.

The Board finds that the evidence of record received since 
the December 1993 rating decision granting the veteran a 100 
percent rating for PTSD, as well as since the January 1995 
and September 1995 rating decisions which continued the total 
rating, warrants a reduction of the evaluation assigned to 
the disability.  The initial 100 percent schedular evaluation 
was clearly assigned based on the veteran's lengthy period of 
psychiatric hospitalization during that year, as well as 
numerous psychiatric symptoms exhibited during 
hospitalization; his rage and flashbacks in particular were 
felt to have rendered him unemployable for at least one year, 
and he was assigned a GAF score of 30.  Subsequent rating 
decisions in January 1995 and September 1995 continued the 
total rating based on a second period of hospitalization in 
1994 as well as the report of a September 1995 VA 
examination.  During hospitalization in 1994 the veteran 
continued to exhibit severe PTSD symptoms, and was assigned a 
GAF score of 35; his treating physician noted that he tended 
to isolate himself from even his family, and concluded that 
he was unable to work at that time.  The September 1995 VA 
examination report notes that the veteran continued to have 
difficulties with relating to people, and continued to 
exhibit several psychiatric symptoms including flashbacks.  
The veteran was assigned a GAF score of 50, based on his 
current state of unemployment, his lack of friends, and his 
poor relationship with his family.  Notably, none of the 
evidence on which the veteran's total rating was based 
suggested that his PTSD symptoms rendered him permanently 
unemployable. 

Evidence received since the September 1995 rating decision, 
however, shows that the veteran has not undergone further 
psychiatric hospitalization, used any psychiatric medication, 
or sought more than infrequent treatment of his PTSD symptoms 
from September 1995 until after he was notified in February 
1999 of the proposed reduction of his total rating for PTSD.  
VA examinations conducted in April 1997, April 1998 and 
January 1999 showed that while the veteran initially reported 
experiencing occasional flashbacks, he denied experiencing 
any flashbacks on future evaluations.  Moreover, while he 
reported experiencing an increased frequency of nightmares 
and intrusive thoughts at his January 1999 examination, he 
notably reported these symptoms casually, and without 
significant evidence of emotional turmoil.  In addition, 
while he reported experiencing irritability and occasional 
depression with passing thoughts of suicide on the above 
examinations, he denied a recent history of physical 
violence, as well as any homicidal or suicidal ideation, and 
mental status examination for each evaluation was essentially 
normal.  In essence, the evidence on file which formed the 
basis of the May 1999 rating decision showed that, compared 
to the period prior to the September 1995 rating decision, 
the veteran's PTSD symptoms were few in number and much less 
severe in nature.  Indeed, the veteran's April 1997, April 
1998 and January 1999 examiners, after evaluating the veteran 
and reviewing his medical history, essentially concluded that 
his PTSD was no more than minimally to moderately disabling, 
assigning a GAF score of 70, and the January 1999 examiner in 
particular essentially concluded that the veteran's PTSD was 
in remission.  The Board notes that the April 1997, April 
1998 and January 1999 VA examinations were at least as 
complete as the September 1995 VA examination and other 
evaluations on file prior to that date.  Accordingly, the 
Board concludes that the evidence received since the 
September 1995 rating decision amply demonstrates material 
and sustained improvement in the veteran's PTSD.  In 
addition, as the veteran's PTSD was consistently shown from 
April 1997 to January 1999 to be no more than moderate in 
nature, and as the veteran's PTSD was essentially described 
as no more than moderate in nature at his September 1999 VA 
examination, the Board also concludes that the material 
improvement demonstrated will be maintained under the 
ordinary conditions of life.  

The Board acknowledges that the veteran was hospitalized from 
June to July 1999 to attend an inpatient PTSD treatment 
program, during which time his PTSD symptoms were described 
as numerous and severe.  The Board notes, however, that the 
admission was voluntary, that the veteran clearly stated that 
one of the goals of his admission was to establish an 
appropriate rating for his PTSD in light of recent evidence 
documenting improvement, and that the veteran attempted to 
manipulate the assignment of his GAF score during 
hospitalization.  Moreover, the veteran's report of symptoms 
in June and July 1999 is inconsistent with his reporting of 
symptoms on VA examinations conducted shortly before and 
after his hospitalization.  Indeed, even with respect to 
symptoms that were reported by the veteran at his January 
1999 and September 1999 examinations, two separate examiners 
concluded that the veteran essentially reported his symptoms 
in a casual manner only, without evidence of significant 
emotional involvement.  The Board notes that each of the 
veteran's VA examinations included a review of the veteran's 
psychiatric history, that they are essentially consistent in 
describing the veteran's PTSD as no more than moderate in 
nature, and that the September 1999 VA examiner in particular 
reviewed the report of the veteran's hospitalization from 
June to July 1999, but nevertheless concluded in essence that 
the veteran's PTSD was still no more than moderately 
disabling.  Under the circumstances, the Board finds the 
reports of the April 1997, April 1998, January 1999 and 
September 1999 VA examinations to be of greater probative 
value than the June 1999 report of hospitalization.

The veteran has essentially argued that his psychiatric 
disability has not, in fact, undergone material improvement, 
alleging, for instance, that his October 1998 motorcycle 
accident was actually an attempt at suicide, and that he 
continues to have suicidal ideation.  The Board notes, 
however, that the veteran did not report this accident as a 
suicide attempt to his January 1999 examiner, and in fact 
first alleged that the incident represented a suicide attempt 
only after he was notified of the proposed reduction of his 
total rating.  Moreover, the veteran has not reported 
experiencing any suicidal ideation to his treating or 
examining physicians since at least April 1998; the Board 
therefore finds his statements and testimony concerning the 
nature of the October 1998 accident, as well as his alleged 
subsequent suicidal ideation, to lack credibility.  The 
veteran and his wife have also contended that the veteran 
remains socially isolated, alleging that he has no friends 
and that they have trouble communicating with each other.  
The Board notes, however, that the veteran still lives with, 
and is married to, his wife of many years, that he reported 
entertaining friends at his January 1999 VA examination, that 
he reported interacting with other family members at his 
December 1999 hearing, and that he obviously is able to 
interact with others to the extent that he purchased and sold 
exotic birds, as well as hiring someone to care for the birds 
on a temporary basis.  In addition, while he indicated at his 
January 1999 examination that he would shortly seek 
additional treatment for his psychiatric symptoms, he did not 
identify social isolation as one of those symptoms.  The 
veteran's recent allegations to the contrary notwithstanding, 
the Board concludes that the evidence received following the 
September 1995 rating decision consistently documents no more 
than mild to moderate social impairment.  In addition, while 
the veteran reported that he recently killed his dog and 
started attending VA outpatient psychiatric treatment, the 
Board is not persuaded that these incidents, even if true, 
support a restoration of a total rating for PTSD in light of 
other medical evidence on file demonstrating material and 
sustained improvement in the veteran's PTSD.

The Board notes that the veteran has remained unemployed 
since at least 1993, which he attributes to his PTSD.  The 
Board points out, however, that the veteran admittedly has 
not attempted to obtain employment during that time.  
Although he contends that certain persons have told him that 
they would not hire him because of his PTSD or his use of 
psychiatric medications associated therewith, he notably did 
not identify the referenced persons, or indicate that he in 
fact requested employment from the referenced individuals.  
The Board notes that none of the medical evidence on file 
prior to September 1995 suggested that the veteran's PTSD 
rendered him permanently unable to obtain or retain gainful 
employment, and that the veteran, after moving for financial 
reasons, started raising exotic birds on his own land on a 
commercial basis.  Although he has vehemently denied that he 
in fact ever sold his birds for a profit, the veteran did not 
object to the description of his bird raising activities as 
commercial in nature by VA examiners until after receiving 
notice of the proposed reduction of his benefits.  In any 
event, in light of the sheer number and type of birds raised 
by the veteran, and as a number of the birds were purchased 
from breeders and stores, and since the veteran admitted that 
he sold several birds prior to his current financial 
difficulties and also apparently hired someone to care for 
them for a short time, the Board finds the statements and 
testimony of the veteran and his wife to the effect that the 
veteran did not raise the birds for commercial use, but 
rather as a form of therapy, to be unpersuasive.  In the 
Board's opinion, the evidence received after September 1995 
suggests that the veteran is indeed employable.

In sum, the evidence on file received since the September 
1995 rating decision shows that the veteran's PTSD has 
undergone material and sustained improvement. Accordingly, 
the claim for restoration of a 100 percent rating for PTSD, 
under either the old or the new rating criteria, is denied.

II.  Entitlement to a rating in excess of 10 percent for PTSD 
for the period from August 1, 1999.

As noted previously, the evidence clearly shows that the 
veteran does not meet the criteria for an evaluation in 
excess of 10 percent as the veteran's psychiatric symptoms do 
not include anxiety or panic attacks (weekly or less often).  
While the veteran reports that he does not relate well to 
others and is suspicious, he clearly is nevertheless able to 
effectively interact with others and conduct business.  In 
addition, despite complaints of rage, he has denied any 
recent history of physical violence, and there is otherwise 
no evidence of impaired impulse control.  Moreover, while the 
veteran contends that he experiences suicidal ideation, he 
notably has consistently denied experiencing such symptoms to 
his treating or examining physicians.  The Board notes that 
the veteran was diagnosed with major depression following his 
hospitalization from June to July 1999, but that no such 
diagnosis was rendered at his September 1999 VA examination, 
even after review of the claims file, and mental status 
evaluation in September 1999 revealed only a moderately down 
mood.  In addition, although the veteran reported 
experiencing nightmares and his wife testified that he sleeps 
poorly, he reported on examination that he actually sleeps 
well when he uses his medications.  Moreover, while the 
veteran's memory was described as spotty at his September 
1999 examination, no impairment of memory was noted on prior 
examinations, including during his hospitalization from June 
to July 1999.  In addition, following mental status 
examination of the veteran in September 1999, the examiner 
assigned a GAF score consistent with the current evaluation 
assigned the veteran's PTSD.

The Board notes that the veteran reported multiple 
psychiatric symptoms during his hospitalization from June to 
July 1999, but, as noted previously, the Board considers the 
June 1999 hospitalization report to be of limited probative 
value in light of the VA examinations conducted shortly 
before and after his hospitalization which showed that the 
veteran's PTSD is essentially minimal to moderate in nature, 
as well as the veteran's admission that he sought treatment 
in June 1999 primarily because of the imminent reduction of 
his benefits, and his actions in attempting to negotiate the 
GAF score assigned his disability.  In addition, although the 
veteran and his wife have testified that his PTSD is totally 
disabling, referring at one point to the incident in which 
the veteran allegedly killed his dog, the Board finds that 
the medical evidence on file does not support his description 
of the severity of his disability, or otherwise demonstrate 
that the disability picture for the veteran's PTSD more 
nearly approximates the criteria for a rating higher than 10 
percent. 

Although the veteran has remained unemployed for a number of 
years, he admittedly has not sought employment, and in any 
event has been self-employed in raising exotic birds.  
Moreover, although the veteran and his wife contend that the 
veteran is socially isolated, the veteran and his wife of 
many years remain married, the veteran interacts with several 
other family members, and there is no indication that he 
experiences difficulty in dealing with others in the 
obtaining or selling of his birds.

Accordingly, the Board concludes that entitlement to a rating 
greater than 10 percent for PTSD is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  However, the record reflects that the 
veteran's psychiatric disability has not necessitated 
frequent periods of hospitalization and that the 
manifestations of the disability are not unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to restoration of a 100 percent evaluation for 
PTSD is denied.

Entitlement to a rating in excess of 10 percent for PTSD for 
the period from 
August 1, 1999, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

